Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 1 of 12 PageID #: 1415




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  GOLARS, LLC,                               )
  DALEEN1, INC.,                             )
  SAIL CAPITAL INVESTMENTS, LLC,             )
  WARREN TRAVEL PLAZA, INC.,                 )
  UNITED STATES SMALL BUSINESS               )
  OWNERS ASSOCIATION, LLC on behalf          )
  of themselves, and all others similarly    )
  situated,                                  )
                                             )
                           Plaintiffs,       )
                                             )
                      v.                     )    No. 1:20-cv-01625-JPH-TAB
                                             )
  INDIANA DEPARTMENT OF                      )
  ENVIRONMENTAL MANAGEMENT,                  )
  DOUGLAS R. LOUKS individually and in       )
  his official capacity as IDEM ASSISTANT    )
  COMMISSIONER,                              )
                                             )
                           Defendants.       )

            ORDER DENYING DEFENDANTS' MOTIONS TO DISMISS

        The Indiana Department of Environmental Management ("IDEM") is the

  state agency that oversees environmental concerns related to Indiana's

  underground storage tanks at gas stations. That includes managing the

  Excess Liability Trust Fund ("ELTF"), which allows reimbursement of some

  expenses associated with remediation of contamination from underground

  storage tanks. Plaintiffs allege, in part, that Defendants fraudulently induced

  them to assume personal liability for contamination from underground storage

  tanks in order to be eligible for ELTF reimbursement. Defendants have filed

  motions to dismiss that claim. Dkt. [30]; dkt. [33]. For the reasons below,

  those motions are DENIED.
                                         1
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 2 of 12 PageID #: 1416




                                        I.
                              Facts and Background

        Defendants have moved for dismissal of one of Plaintiffs' nine counts

  under Rule 12(b)(6). The Court accepts and recites the relevant "well-pleaded

  facts in the complaint as true." McCauley v. City of Chicago, 671 F.3d 611, 616

  (7th Cir. 2011). Allegations relevant only to the other claims are generally

  omitted.

        Plaintiff Warren Travel Plaza is a business that owns a gas station on

  property that needs environmental remediation, and Plaintiff United States

  Small Business Owners Association ("USSBOA") is a membership organization

  that "advocates for the professional growth of gas station and convenience store

  owner-operators." Id. at 6, 11–12. Many gas stations, including those owned

  by some Plaintiff Warren and USSBOA members, use underground storage

  tanks to store gasoline. Id. at 5–6, 14. If these tanks are not properly

  installed, operated, and maintained, they can contaminate soil, surface water,

  groundwater, and overhead buildings. Id.

        Defendant IDEM, through its Office of Land Quality, "enforces Indiana's

  [underground storage tank] regulations, and is supposed to ensure adequate

  cleanup of contamination from leaks and spills." Id. at 15. IDEM thus

  manages the ELTF, which "provides a mechanism for the cost reimbursement

  of emergency measures, investigations, corrective action, and [ ] indemnity

  claims" related to underground storage tanks. Id. at 16.




                                          2
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 3 of 12 PageID #: 1417




        In early 2018, Defendant Louks—IDEM's Office of Land Quality Deputy

  Assistant Commissioner—began to "twist[ ] existing law to unlawfully cut off

  ELTF claims." Id. at 19. 1 He "unilaterally redefined the qualifications for

  [ELTF] reimbursement" and, after Golars objected, published an "ELTF

  Reimbursement Suspension Policy" ("the Policy") on IDEM's website. Id. "The

  [P]olicy states that 'a Party applying for ELTF reimbursement must be the

  [Responsible Party] or someone assigned the rights to ELTF reimbursement

  from [a Responsible Party].'" Id. at 20 (emphasis in original). But that

  statement was not true under Indiana law. Id.

        For properties where underground storage tanks had been removed, Mr.

  Louks "demanded that subsequent property owners enter into an Agreed Order

  with IDEM, in which they assumed personal liability, to be eligible for cost

  reimbursement from ELTF." Id. at 21. Mr. Louks promised that once an

  Agreed Order was signed, "all costs and claims submitted for ELTF

  reimbursement would be processed in accordance with applicable rules and

  guidance." Id. USSBOA members and Plaintiff Warren entered into Agreed

  Orders after Defendants said that "they had to do so under existing law." Id. at

  19, 52.

        IDEM and Mr. Louks intended "to unlawfully impose personal liability on

  a transferee for the remaining corrective action until IDEM determined that the



  1 Defendants do not contest the complaint's legal allegations recited in this section, at

  least for purposes of their motion to dismiss. See dkt. 31 at 2–4 (explaining that the
  motion "is directed solely to" Plaintiffs' fraudulent inducement claim because "IDEM's
  alleged representations of law are not actionable ").
                                              3
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 4 of 12 PageID #: 1418




  corrective action was completed." Id. at 23. And "IDEM continued to

  improperly deny . . . ELTF claims." Id. at 19.

        Plaintiffs filed their complaint in state court, dkt. 1-2, and Defendants

  removed the action to this Court based on federal question jurisdiction with

  supplemental jurisdiction over Plaintiffs' state law claims, dkt. 1. The

  complaint raises nine counts; Count VI is brought by Warren Travel Plaza and

  the USSBOA ("Fraud Plaintiffs") alleging an Indiana-law claim for fraudulent

  inducement. Dkt. 1-2 at 51–53. Defendants have moved to dismiss that

  count. Dkt. 30; dkt. 33.

                                          II.
                                    Applicable Law

        Defendants may move under Federal Rule of Civil Procedure 12(b)(6) to

  dismiss claims for "failure to state a claim upon which relief may be granted."

  Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a

  complaint must "contain sufficient factual matter, accepted as true, to 'state a

  claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

  facially plausible claim is one that allows "the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged." Id.

        When ruling on a 12(b)(6) motion, the Court will "accept the well-pleaded

  facts in the complaint as true," but will not defer to "legal conclusions and

  conclusory allegations merely reciting the elements of the claim." McCauley v.

  City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). Indiana substantive law



                                            4
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 5 of 12 PageID #: 1419




  governs the fraudulent inducement claim, so the Court must apply Indiana law

  by doing its "best to predict how the Indiana Supreme Court would decide" the

  issues. See Webber v. Butner, 923 F.3d 479, 480–81 (7th Cir. 2019).

                                        III.
                                      Analysis

        Count VI alleges that Defendants fraudulently induced Fraud Plaintiffs to

  enter into certain orders by stating they had to do so under existing law. Dkt.

  1-2 at 51–52. Defendants argue that Count VI must be dismissed because

  Indiana law precludes fraud liability based on a misrepresentation of law,

  except in limited circumstances not presented or pleaded in this case. Dkt. 31

  at 9. Fraud Plaintiffs respond that Count VI fits within exceptions that allow a

  fraudulent inducement claim based on misrepresentations of law. Dkt. 38 at

  9.

        Ordinarily, the elements of fraudulent inducement are "(1) a material

  misrepresentation of past or existing fact which (2) was untrue, (3) was made

  with knowledge of or in reckless ignorance of its falsity, (4) was made with the

  intent to deceive, (5) was rightfully relied upon by the complaining party, and

  (6) which proximately caused the injury or damage complained of." Kesling v.

  Hubler Nissan, Inc., 997 N.E.2d 327, 335 (Ind. 2013).

        A. Misrepresentations of Law

        "In general, a misstatement of the law cannot form the basis of fraud

  because everyone is presumed to know the law." Precision Homes of Ind., Inc. v.




                                          5
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 6 of 12 PageID #: 1420




  Pickford, 844 N.E.2d 126, 132 (Ind. Ct. App. 2006). However, there are four

  exceptions—a misstatement of law may qualify when:

           (1) It "include[s] express or implied misrepresentations of
                fact," Bowman v. City of Indianapolis, 133 F.3d 513, 519
                (7th Cir. 1998);
           (2) It is "made by an attorney or someone professing
                knowledge in legal matters," including "whenever a
                party claims a special knowledge or expertise in the
                law," Am. United Life Ins. Co. v. Douglas, 808 N.E.2d
                690, 704 (Ind. Ct. App. 2004);
           (3) It "relates to the law of a foreign jurisdiction," Bowman,
                133 F.3d at 519; or
           (4) "[T]here is a special relationship of trust and confidence
                between the parties," id.

  While Fraud Plaintiffs argue that each of these exceptions apply except the one

  involving "the law of a foreign jurisdiction," see dkt. 38 at 8, the Court finds

  that the exception based on statements made by someone professing expertise

  in legal matters is dispositive and accordingly limits its analysis to that

  exception. Defendants argue that the complaint does not allege "that IDEM

  possesses some specialized knowledge or expertise in the law, or particularly in

  the field of statutory interpretation." Dkt. 31 at 8–9. Fraud Plaintiffs respond

  that the exception applies because IDEM—as an environmental agency—has

  expertise about the environmental statutes and regulations it enforces. Dkt.

  38 at 9–11.

        This exception applies when the defendant "claims a special knowledge

  or expertise in the law." Scott v. Bodor, Inc., 571 N.E.2d 313, 320 (Ind. Ct. App.

                                            6
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 7 of 12 PageID #: 1421




  1991). For example, attorneys are experts on domestic law, id. at 319; tax

  planners are experts on tax deductions, id. at 320; and annuity companies are

  experts on the retirement plans they support, Douglas, 808 N.E.2d at 704.

        Here, Defendants argue that Count VI fails to state a claim because it

  does not expressly allege "that anyone at IDEM claimed to have any special

  knowledge or expertise—much less expertise in statutory interpretation." Dkt.

  52 at 5. But IDEM didn't have to make such a claim for the "special knowledge

  or expertise in the law" exception to apply to Defendants' conduct. That's

  because IDEM is the Indiana agency tasked with enforcing federal and state

  environmental laws and regulations—including regulations that it promulgates.

  See Ind. Dep't of Environ. Mgmt. v. Twin Eagle LLC, 798 N.E.2d 839, 845–46

  (Ind. 2003); Ind. Dep't of Environ. Mgmt. v. Construction Mgmt. Assocs., L.L.C.,

  890 N.E.2d 107, 113 (Ind. Ct. App. 2008); Ind. Code § 13-14-1-12. IDEM

  therefore implicitly claimed expertise when it included legal standards in the

  Policy: "If a party wishes to access the ELTF and that party is not the

  [responsible party], that party must have entered into an Agreed Order with

  IDEM, assuming corrective action liability for the release." Dkt. 1-2 at 134.

  That is a statement of legal eligibility for funding that IDEM oversees, see id. at

  6–10, in a field where IDEM "has expertise," Moriarity v. Ind. Dept. of Nat.

  Resources, 113 N.E.3d 614, 619 (Ind. 2019). Indeed, because of that expertise,

  "the public relies on its authority to govern in that area." Id.

        Moreover, the lack of an explicit claim is not dispositive under Indiana

  law when the party making the claim has inherent expertise in the area. Cf.

                                           7
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 8 of 12 PageID #: 1422




  Scott, 571 N.E.2d at 320 (explaining that the exception applies when an

  attorney makes legal representations) (citing Kinney v. Dodge, 101 Ind. 573

  (1885)). Here, IDEM has that expertise, which is implicitly recognized in the

  Policy that it placed on its website and in the position of authority it enjoys

  under Indiana law. Dkt. 1-2 at 19–23 (allegations about the Policy's content,

  IDEM's representations about the Policy, and efforts to have applicants sign

  Agreed Orders); see Moriarity, 113 N.E.3d at 619 (noting the "authority to

  govern" in the agency's area of expertise). 2 For that reason, this case is not like

  Bowman, which Defendants rely on. Dkt. 52 at 5 (citing 133 F.3d 513). There,

  the defendant City of Indianapolis did not have inherent expertise on the

  federal Fair Labor Standards Act and did not "claim[ ] superior knowledge of

  the" statute. Bowman, 133 F.3d at 519.

        Finally, Defendants argue that the expertise exception has not been

  applied "beyond the private transaction context." Dkt. 52 at 4. But they cite

  no authority exempting state agencies from the exception. See id. And the

  reason for the exception—that legal statements based on superior legal

  knowledge can induce reliance—squarely applies when the agency makes

  statements about its own regulations. See Bales v. Hunt, 77 Ind. 355, 359–60

  (1881); Douglas, 808 N.E.2d at 702–03. Fraud Plaintiffs allege that's what

  happened here and, at least at this stage, Defendants do not contest those


  2The same is true of Mr. Louks, even if he were not a licensed attorney. Plaintiffs
  allege that he "unilaterally redefined the qualifications for [ELTF] reimbursement" and
  published the Policy as Deputy Assistant Commissioner for IDEM's Office of Land
  Quality. Dkt. 1-2 at 10, 19. Mr. Louks did not raise separate arguments for
  dismissal, instead joining IDEM's briefs. Dkt. 33; dkt. 53.
                                             8
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 9 of 12 PageID #: 1423




  allegations. See dkt. 31 at 2–4 ("The . . . allegation[ ] . . . that IDEM has

  continued to apply the Policy in a manner inconsistent with the statutory

  definition . . . . is not the subject of the present motion."). 3

         B. Reliance

         Defendants also argue that Fraud Plaintiffs failed to plead that they

  reasonably relied on a misrepresentation. Dkt. 31 at 9–10. Fraud Plaintiffs

  respond that IDEM's statements induced them to enter "extralegal Agreed

  Orders." Dkt. 38 at 14–15.

         Reliance requires "that the complaining party took some kind of action in

  response to the misstatement." BSA Constr. LLC v. Johnson, 54 N.E.3d 1026,

  1032 (Ind. Ct. App. 2016). The complaint alleges that IDEM "demanded that

  subsequent property owners enter into an Agreed Order with IDEM, in which

  they assumed personal liability, to be eligible for cost reimbursement from

  ELTF." Dkt. 1-2 at 21. And that IDEM "induced [Plaintiff] Warren and

  USSBOA members to enter into Agreed Orders by stating they had to do so

  under existing law." Id. at 52. The Policy did not inform Fraud Plaintiffs that

  under the Agreed Orders, Plaintiff Warren and USSBOA members "would bear


  3
   The parties dispute whether judicial deference to agencies affects potential liability for
  fraudulent inducement, see dkt. 38 at 8, and whether the Policy can be challenged
  only through Indiana's Administrative Orders and Procedures Act ("AOPA"), see dkt.
  52 at 9 (citing Ind. Code § 4-21.5-5-1 et seq.). The Court does not address deference
  because Defendants' motions are denied on other grounds, as explained above. The
  Court also does not address AOPA because, at this stage, Defendants raised that
  argument only to respond to Fraud Plaintiffs' argument that Indiana courts' deference
  to agencies bolstered their claim. See dkt. 61 at 4–5, 4 n.2 ("IDEM does not contend
  that the AOPA 'governs the outcome of its 12(b)(6) motion.'"). Fraud Plaintiffs' motion
  for leave to file a surreply is GRANTED, dkt. [57], to the extent that the Court has
  considered the surreply, dkt. 57-1, and Defendants' response in opposition, dkt. 61, to
  clarify the scope of these arguments.
                                              9
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 10 of 12 PageID #: 1424




  liability for all corrective action costs exceeding the ELTF cap until IDEM

  decides to issue a No Further Action order." Id. That is enough to plausibly

  plead that they "actually relied on the misrepresentation." Waterfield v.

  Waterfield, 61 N.E.3d 314, 323 (Ind. Ct. App. 2016).

                                    *      *     *

        Indiana law ordinarily requires a plaintiff to plead misrepresentations of

  fact to state a claim for fraudulent inducement. But there is an exception for

  misrepresentations of law made by someone professing expertise in legal

  matters. While Defendants note that Indiana courts have not expanded that

  exception "beyond the private transaction context," at this stage in this case

  they have not presented as a principal argument or otherwise developed an

  argument for a broad rule immunizing state agencies. Dkt. 31 at 5, 9 (lead

  brief arguing only that Indiana law generally precludes liability for

  misrepresentations of law and that no recognized exception applies); dkt. 52 at

  4. The Court therefore holds only that the facts alleged in Count VI of the

  complaint are sufficient to state a claim for fraudulent inducement based on

  reliance on misstatements of law, without expanding Indiana law.

                                        IV.
                                     Conclusion

        Defendants' motions to dismiss are DENIED. Dkt. [30]; dkt. [33].

  SO ORDERED.




                                          10
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 11 of 12 PageID #: 1425




  Date: 3/31/2021




  Distribution:

  Thomas A. Barnard
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  tbarnard@taftlaw.com

  Kyle Thomas Finnegan
  ICE MILLER, LLP
  kyle.finnegan@icemiller.com

  Helen K. Geib
  HOOVER HULL TURNER LLP
  hgeib@hooverhullturner.com

  Vivek Randle Hadley
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  vhadley@taftlaw.com

  Derek R. Molter
  ICE MILLER LLP (Indianapolis)
  derek.molter@icemiller.com

  Kenneth J. Munson
  HOOVER HULL TURNER LLP
  kmunson@hooverhullturner.com

  Judith S. Okenfuss
  ICE MILLER LLP (Indianapolis)
  judy.okenfuss@icemiller.com

  Seth Michael Smoker
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  seth.m.smoker@gmail.com


                                       11
Case 1:20-cv-01625-JPH-TAB Document 67 Filed 03/31/21 Page 12 of 12 PageID #: 1426




  Donald M. Snemis
  ICE MILLER LLP (Indianapolis)
  donald.snemis@icemiller.com

  Wayne C. Turner
  HOOVER HULL TURNER LLP
  wturner@hooverhullturner.com

  Christopher D. Wagner
  HOOVER HULL TURNER LLP
  cwagner@hooverhullturner.com

  William C. Wagner
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  wwagner@taftlaw.com

  Gregory F. Zoeller
  GOLARS ENVIRONMENTAL ENGINEERING
  gzoeller@golars.com




                                       12
